En la Ciudad de San Juan de Puerto Rico, á diez de Abril de mil novecientos uno. — Visto el presente recurso gubernativo interpuesto por la sociedad mercantil J. Fernández y C? contra negativa del Registrador de la Propiedad de San Germán á inscribir la adjudicación en pago de parte de una finca rústica. — Resultando : Que iniciado en Noviembre de mil ochocientos noventa y nueve por la sociedad mercantil J. Fernández y 0? del comercio de Mayagüez, ante el Tribunal del Distrito de Ponce procedimiento ejecutivo sumario contra Don Luis R. Delgado y Martínez, para hacer efectivo un crédito hipotecario por valor de cuatro mil trescientos sesenta y ocho pesos nueve centavos moneda provincial, impuesto sobre la participación que al mismo deudor correspondía sobre la hacienda de cañas dulces denominada “Fraternidad,” sita en el barrio de Guánica, del término municipal de Yauco, y seguido el procedimiento por todos sus trámites por no haber verificado el pago el deudor no obstante haber sido requerido al efecto por el término de treinta días, se sacaron los bienes hipotecados á pública subasta y como no se presentara licitad or se le adjudicaron los bienes á la sociedad ejecutante por las dos terceras partes de su tasación y expedida á pedimento de la misma parte certificación en relación de los autos para la inscripción de los bienes adjudicados en el Registro de la Propiedad, le fué denegada la inscripción por el Registrador según nota puesta al pie del mismo documento, porque el procedimiento sumario que se había seguido en la ejecución *560se hallaba en suspenso en la fecha de las actuaciones y por hallarse inscrito el condominio hipotecado á nombre de persona distinta de aquélla contra la cual se había dirigido el procedimiento y en cuyo nombre se había, hecho la adjudicación; y no pareciendo subsanable ninguno de dichos defectos no procedía hacer inscripción alguna en el Registro. —Resultando : Que notificada la precitada nota el mismo día de su fecha, ó sea el once de Marzo próximo pasado al presentante del expresado documento, á los efectos de la Orden General número 99 de treinta de Abril de mil novecientos, lo recogió en el acto de poder del Registrador y habiéndolo presentado de nuevo en el Registro el veinte y seis del mismo mes para la interposición del recurso gubernativo contra la nota denegatoria del Registrador por no estar conformes los interesados con la calificación hecha por aquel funcionario, al siguiente día lo remitió el Registrador con su informe y una certificación relativa al mismo asunto á este Tribunal Supremo; y que habiendo comparecido ante el mismo el primero del corriente, el Abogado Don Hilario Cuevillas y Hernández, á nombre de la sociedad J. Fernández y C?, para que se le instruyera de los autos á fin de representar lo que estimara conveniente á su derecho, instruido de ellos, presentó escrito interponiendo el presente recurso gubernativo contra la ' negativa del Registrador de la Propiedad, y pidiendo se declarara que el acta de adjudicación de la finca de que se trataba era inscribible sin perjuicio de los derechos que puedan ejercitarse por .el adquirente, con arreglo á derecho y contra quien haya lugar. — Vistas: La Orden General número 99 y las resoluciones de este Tribunal Supremo de once y veinte de Agosto del año próximo pasado. — Considerando: Que reformado por la citada Orden General el antiguo procedimiento establecido por la Ley Hipotecaria y su reglamento para la resolución de los recursos gubernativos contra la negativa de los Registradores de la Propiedad á inscribir ó anotar los documentos, presentados al Registro y sustituido1 dicho procedimiento *561por otro más breve y sencillo y mis en harmonía con el pensamiento que inspiró la expresada reforma de facilitar el despacho de los negocios del Registro, como se expresa en el preámbulo de dicha Orden General, es á este nuevo procedimiento al que deben ajustarse las partes interesadas en la preparación y tramitación de los expresados recursos por ser el único vigente. — Considerando: Que atendido los preceptos de dicha Orden General y las resoluciones de este Tribunal Supremo de once y veinte de Agosto del afio próximo pasado el recurso gubernativo debe prepararse ante el mismo Registrador de la Propiedad, dejando el documento en su oficina la parte que no esté conforme con la calificación del título, para que por aquel funcionario se remita por el correo más próximo á este Tribunal Supremo para la resolución del recurso, dentro de los diez días siguientes, durante cuyo término, así el Registrador como la parte recurrente podrán exponer al Tribnnal cuanto crean pertinente á su derecho; y que no habiéndose ajustado los recurrentes á estos preceptos de la citada Orden General, puesto que al ser notificado su representante de la nota negativa del Registrador, en vez de dejar el doqumento en su poder para que inmediatamente lo remitiera á este Tribunal Supremo, lo recogió en el acto y no vino á devolverlo en el Registro hasta quince' días después, cuando ya, atendida la perentoriedad de los términos que fija dicha Orden General, no había medios hábiles para la interposición del recurso, que por lo mismo no debe ser admitido. — Se declara no haber lugar á resolver el presente recurso gubernativo interpuesto por J. Fernández y C? contra la negativa del Registrador de la Propiedad de San Germán á inscribir la adjudicación de que se trata y devuélvase á dicho funcionario el documento presentado con copia certificada de la presente resolución, que se publicará en la Gaceta Oficial, para su conocimiento y demás efectos procedentes.— Lo acordaron y firman los sefiorés del Tribunal, de que certifico.
*562José S. Quiñones. — José C. Hernández. — Louis Sulzbacher. Eugenio Alvarez, Secretario sustituto.